NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-0145-19
                                                                    A-2352-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KELVIN BARNES,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEWAN DENNIS,

     Defendant-Appellant.
_______________________

                   Submitted January 31, 2022 – Decided July 25, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 06-04-0545.
            Joseph E. Krakora, Public Defender, attorney for
            appellant Kelvin Barnes (Al Glimis, Designated
            Counsel, on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant Dewan Dennis (Steven M. Gilson,
            Designated Counsel, on the brief).

            Angelo J. Onofri, Mercer County Prosecutor, attorney
            for respondent (Daniel Opatut, Assistant Prosecutor, of
            counsel and on the briefs).

            Appellant Dewan Dennis filed a pro se supplemental
            brief.

PER CURIAM

      A jury convicted defendants Kelvin Barnes and Dewan Dennis of

conspiracy, three counts of murder, three counts of felony murder, multiple

counts of aggravated arson, and other related offenses. State v. Dennis and State

v. Barnes, Nos. A-1055-07; A-3147-07 (App. Div. Mar. 2, 2011) (slip op. at 2).

Three other co-defendants, Andre Thomas, Kareem Singleton and Tyhir Dennis,

entered guilty pleas prior to trial and testified against defendants.1 Id. at 2–3.

      The judge sentenced both defendants to consecutive life terms of

imprisonment, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2. Id. at




1
  Because Tyhir Dennis shares the same last name as one of the defendants, we
refer to him throughout the opinion by his first name to avoid confusion.
                                                                              A-0145-19
                                         2
2. We affirmed defendants' convictions and sentences on direct appeal. Id. at

3. The Court denied their petitions for certification. 207 N.J. 188 (2011).

      Each defendant filed a petition for post-conviction relief (PCR) generally

alleging ineffective assistance of counsel (IAC). Two different Law Division

judges considered the respective petitions. On Barnes' petition, the PCR judge

ordered a limited evidentiary hearing as to whether trial counsel was

constitutionally ineffective for failing to investigate alibi witnesses. Barnes'

trial counsel and a defense investigator testified at the hearing , after which the

judge denied any relief.

      The judge considering Dennis's petition denied relief without an

evidentiary hearing. Both defendants appealed, and we consolidated the appeals

for the purpose of issuing a single opinion.

                                        I.

      Using our prior opinion, we summarize some of the trial evidence as

necessary to address defendants' current arguments.

            Rasheen Glover lived with his wife, Latonya Glover, as
            well as Latonya's son and her two daughters, . . . age
            seven, and . . . age six . . . . At approximately 3:00 a.m.
            on May 5, 2005, Latonya woke up coughing and
            discovered that her house was on fire. The flames and
            smoke were so thick that she could not see down the
            hallway to her children's bedrooms. She broke a
            window in her bedroom . . . , rolled off a roof and fell

                                                                             A-0145-19
                                        3
            to the ground below. Looking up, she could see
            Rasheen still on the roof and then saw him run back into
            the house. Her son escaped from the burning house, but
            Rasheen, [and the children] died in the fire.
            [Id. at 3.]

Subsequent investigation led the State's expert to opine the fire was "consistent

with the delivery of an ignitable substance into the house by firebombing[.]" Id.

at 3–4.

      Ultimately, the police investigation turned to Barnes, who was a friend of

Glover's cousin and "a foot soldier in the Bounty Hunter Bloods (BHB) street

gang in Trenton." Id. at 5.   Dennis was the "'head person' in the BHB," who

"were 'supposed to be militant, no playing around, and . . . [were] supposed to

keep the label as the most infamous Blood set.'" Ibid. (alteration in original).

The gang put Barnes on "violation" and restricted his gang privileges when it

became known Glover disrespected him and Barnes did nothing about it. Id. at

6.

      Barnes intended to shoot Glover, but Dennis said "killing Glover would

be the 'only way' Barnes would get off violation, and that Barnes had to burn

down Glover's house" using a Molotov cocktail. Ibid. Barnes agreed, and co-

defendant and fellow BHB leader Andre Thomas chose gang member Tyhir to

serve as Barnes' driver. Ibid. Barnes and Tyhir parked near Glover's house early


                                                                           A-0145-19
                                       4
in the morning, and "each threw a Molotov cocktail through the front window."

Ibid.

        At trial, Thomas testified and confirmed Barnes' involvement in the triple

murder, and "Tyhir reiterated a statement he had made to the police admitting

his involvement in the triple murder." Id. at 7. "The State also proffered another

witness, Tremayne Johnson, a 'foot soldier' in the BHB." Ibid. Barnes "asked

Johnson to be the driver. Johnson refused, and after the firebombing, Johnson

talked with Thomas, who stated that Barnes and Tyhir were responsible for the

murders." Ibid.      While Johnson and Tyhir were incarcerated together, Tyhir

told Johnson of his role in the firebombing. Ibid.

        Singleton, another member of the BHB, also testified at trial. Barnes told

him he would get off violation by killing the guy who had disrespected him. Id.

at 7–8. "Singleton lent his car to Tyhir so that he could go with Barnes to '[g]o

kill the guy[.]'" Id. at 8 (alterations in original). Singleton said Dennis "called

a meeting shortly after the murders, when he determined that Barnes 'was hot'

and had to get out of town." Ibid.

        Although not noted in our prior opinion, Barnes elected to testify at trial;

Dennis did not. Barnes confirmed that he had a verbal dispute with Glover in

public and that, as a result, Thomas put him on violation. Barnes further


                                                                              A-0145-19
                                          5
confirmed he told Thomas he would "shoot the guy" to get off violation, but

Thomas said "plans" had "changed," and he needed to "burn [Glover's] house

down." Thereafter, Barnes' testimony deviated from the accounts given by

Thomas and Tyhir. Barnes testified that he did not participate in the arson, but

instead left town on a bus for Delaware. Barnes said he left sometime in April

2005, and on the night of the arson, he worked an overnight shift at a McDonald's

restaurant in Delaware.

                                        II.

      To establish a successful IAC claim, a defendant must meet the two-prong

test set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), and

recognized by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). A

defendant must first show "that counsel made errors so serious that counsel was

not functioning as the 'counsel' guaranteed . . . by the Sixth Amendment." Fritz,

105 N.J. at 52 (quoting Strickland, 466 U.S. at 687).

      As to this prong, "there is 'a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance[,]' [and t]o

rebut that strong presumption, a defendant must establish that trial counsel's

actions did not equate to 'sound trial strategy.'" State v. Castagna, 187 N.J. 293,

314 (2006) (quoting Strickland, 466 U.S. at 689). "In some cases, whether


                                                                             A-0145-19
                                        6
counsel's conduct is reasonable 'may be determined or substantially influenced

by the defendant's own statements or actions.'" State v. Martini, 160 N.J. 248,

266 (1999) (quoting Strickland, 466 U.S. at 691). "[W]hen a defendant has

given counsel reason to believe that pursuing certain investigations would be

fruitless or even harmful, counsel's failure to pursue those investigations may

not later be challenged as unreasonable." Strickland, 466 U.S. at 691.

      Additionally, a defendant must prove he suffered prejudice due to

counsel's deficient performance. Id. at 687. A defendant must show by a

"reasonable probability" that the deficient performance affected the outcome.

Fritz, 105 N.J. at 58. "A reasonable probability is a probability sufficient to

undermine confidence in the outcome." State v. Pierre, 223 N.J. 560, 583 (2015)

(quoting Strickland, 466 U.S. at 694; Fritz, 105 N.J. at 52). "[A] conviction is

more readily attributable to deficiencies in defense counsel's performance when

the State has a relatively weak case than when the State has presented

overwhelming evidence of guilt." State v. Gideon, 244 N.J. 538, 557 (2021).

      We defer to a "PCR court's factual findings, given its opportunity to hear

live witness testimony, and '[an appellate court] will uphold the PCR court's

findings that are supported by sufficient credible evidence in the record.'" Id. at

551 (quoting State v. Nash, 212 N.J. 518, 540 (2013)). However, an appellate


                                                                             A-0145-19
                                        7
court "need not defer to a PCR court's interpretation of the law; a legal

conclusion is reviewed de novo." Nash, 212 N.J. at 540–41 (citing State v.

Harris, 181 N.J. 391, 415–16 (2004)).

                          Barnes' Appeal — A-0145-19

      On November 2, 2006, prior to the start of trial and in accordance with

Rule 3:12-2(a), Barnes' trial counsel sent the prosecutor a notice of alibi,

attaching the names and addresses of five people, including Marjorie Barnes,

Katisha Smalls, and Kim Blake. The letter stated, "It is expected . . . each will

testify that [Barnes] came to Delaware in late April and stayed with his

grandmother and then his cousin until he was arrested on unrelated charges in

late May," and "each will testify that they saw [Barnes] in Delaware on or about

the date and/or time of the incident."

                                         A.

      Barnes submitted four certifications from three potential witnesses in

support of his PCR petition. Lawrence Barnes and Marjorie Barnes, in two

separate but nearly identical certifications, stated that "[o]n May 5, 2005, at 3:00

A.M., Kelvin Barnes was living in . . . Delaware with Katisha Smalls," and "[h]e

remained in . . . Delaware from March 2005 until he was arrested by the police

and brought back to New Jersey."


                                                                              A-0145-19
                                         8
      Donald Powell, an investigator with the Office of the Public Defender

(OPD), submitted two certifications. Powell had spoken with Kim Blake over

the phone; Blake said, "Barnes would stay with her from time to time and on

May 5, 2005, at 3:00 a.m., he was probably living with her at her home in . . .

Delaware." Powell also spoke to Katisha Smalls, who told him that at the same

date and time Barnes was inside her Delaware house.             Powell's second

certification asserted that he spoke to trial counsel who "indicated . . . that he

failed to interview any witnesses with respect to a potential alibi defense and

. . . did not generate any investigative reports."

      The PCR judge reserved decision after hearing argument on the petition

and subsequently ordered an evidentiary hearing limited to "whether [counsel]'s

performance was objectively unreasonable in failing to elicit testimony from

putative alibi witnesses." Trial counsel was the first witness at the evidentiary

hearing, which took place before a different PCR judge.

      Trial counsel, who was assigned the case through the OPD, recalled

Barnes offered him names of witnesses to support an alibi defense and also

recalled passing those names along to the State and the judge in the alibi notice.

Counsel specifically recalled speaking to Marjorie Barnes and Smalls, but he

determined the defense "just didn't work."            Counsel concluded "the


                                                                            A-0145-19
                                         9
overwhelming weight of the evidence as adduced at trial and as developed prior

to trial was that this alibi was a ruse and that Mr. Barnes, in fact, did commit the

crime and then subsequently tried to deport himself to Delaware as a cover ."

      Counsel was "very uncomfortable because the stories didn't seem to fit

together," and he felt obligated both to "avoid suborning perjury" and "also not

to put up a ridiculous defense" that would increase the likelihood of conviction.

Counsel remembered Barnes testifying on direct examination that he had worked

the overnight shift at McDonald's on the night of the fire, which was "factually

inconsistent" with the accounts counsel received from the alibi witnesses, and

he was unable to support either with independent evidence.

      Counsel said his decision not to call the purported alibi witnesses was a

"strategic decision." Counsel was "pretty sure" he "discussed the alibi stuff"

with Barnes, and that he was uncomfortable calling Smalls and Marjorie Barnes

in particular as witnesses because of his "discomfort with what [he] was getting"

as support for the defense.

      Counsel's examination of the file led him to believe he never hired an

investigator on the case, and he recognized there were no notes documenting his

conversations with the potential witnesses. But, counsel said he was "known

throughout the region never to have a file, never to carry notes," and that, in the


                                                                              A-0145-19
                                        10
2,000 criminal cases and 50 criminal trials he handled over his 18-year career,

he had a habit and "remarkable reputation" for "keep[ing] it all in [his] head ."

Counsel disputed Powell's certification, in which he said trial counsel admitted

never speaking with any potential alibi witnesses. Counsel said his defense

strategy was to shift blame from Barnes onto Dennis, but that "[t]here wasn't a

lot to work with" given the strength of the State's case.

      Powell, who was ill, testified telephonically on the second day of the

evidentiary hearing, which occurred several months after the first day of the

hearing. Powell reaffirmed that trial counsel said he "never heard of the names"

of the potential alibi witnesses. He reiterated there were no investigative reports

of interviews with these alibi witnesses in the trial file.

      Defendant also intended to call Smalls to testify on the second day of the

hearing, but she did not appear. PCR counsel said he was unable to subpoena

her because she was a Delaware resident, and he detailed for the record his

efforts to have her appear. Smalls confirmed with PCR counsel that she would

appear, but did not, and she had not responded to PCR counsel's voice mails and

text messages. PCR counsel also represented he did not intend to call Blake,

another alibi witness referenced by Powell, because her testimony would not




                                                                             A-0145-19
                                        11
"rise to a credible alibi defense especially in light of what . . . Smalls was able

to say."

      In a comprehensive written decision, the PCR judge found trial counsel

testified in a truthful manner and was credible. The judge found Powell also

testified truthfully, but he gave the investigator's testimony only slight weight

because of its "derivative nature." The judge also noted Powell testified the

words he attributed to trial counsel in his certification were not counsel's exact

words, but rather were Powell's recollection of his interview documented six

weeks later.

      The judge concluded it was "readily apparent [trial counsel]'s decision to

avoid submitting an alibi defense was not ineffective assistance of counsel, but

was instead a wholly proper strategic decision." Because the judge found trial

counsel's performance to be "plainly competent," he held Barnes had not met

the first prong of the Strickland test.     The judge found trial counsel had

accurately determined the "tales" of Marjorie Barnes and Smalls were a "ruse,"

insofar as they were inconsistent with both the evidence counsel had reviewed

during discovery and with Barnes' own trial testimony. Specifically, Smalls

would have placed Barnes in her Delaware home at the time of the fire, but

Barnes testified he was working an overnight shift at McDonald's that night.


                                                                             A-0145-19
                                       12
The judge further found Barnes had "unilaterally chose[n] to testify, fully

cognizant of the fact no material aspect of his testimony could be corroborated."

       On appeal, Barnes argues the PCR judge erred because the record

following the evidentiary hearing demonstrated trial counsel provided

ineffective assistance by failing to investigate defendant's alibi and failing to

move for a severance before trial. Barnes also argues PCR counsel provided

ineffective assistance because he failed to subpoena Katisha Smalls for the

evidentiary hearing, and the judge erred by not sua sponte issuing a subpoena

for her appearance. We reject these arguments and affirm.

                                        B.

      As to the alleged failure to adequately investigate or call an alibi witness

to support his trial testimony, reduced to its essence Barnes' argument is that the

judge should not have credited trial counsel's testimony that he spoke with two

of the alibi witnesses, because that assertion was unsupported by any documents

in the trial file. However, in considering a PCR judge's factual findings and

credibility determinations after an evidentiary hearing, the Court has cautioned,

"An appellate court's reading of a cold record is a pale substitute for a trial

judge's assessment of the credibility of a witness he has observed firsthand."

Nash, 212 N.J. at 540.


                                                                             A-0145-19
                                       13
      Assuming arguendo trial counsel failed to investigate potential alibi

witnesses, including Smalls, that failure is clearly deficient performance and

cannot support a conclusion that counsel exercised sound trial strategy. State v.

Savage, 120 N.J. 594, 617–18 (1990). However, Barnes never produced a single

witness at the evidentiary hearing or any other documentary evidence that

supported the specifics of his Delaware alibi, i.e., he was working an overnight

shift at McDonald's when the arson occurred. Therefore, Barnes failed to satisfy

the second Strickland standard.

                                       C.

      Barnes also contends trial counsel provided ineffective assistance by not

moving to sever his trial from Dennis's trial because evidence of Dennis's

uncharged bad acts was improperly admitted pursuant to N.J.R.E. 404(b), and

that evidence substantially prejudiced Barnes at their joint trial. The PCR judge

considered and rejected this argument, noting Barnes raised the same claim on

direct appeal. He further found our prior opinion specifically concluded the

N.J.R.E. 404(b) evidence was properly admitted, and the trial judge's limiting

instructions adequately defeated Barnes' claim of undue prejudice. Dennis and

Barnes, at 19–28.




                                                                           A-0145-19
                                      14
      As an initial matter, Barnes' claim is procedurally barred under Rule 3:22-

5 having been previously adjudicated on the merits. "In assessing whether there

has been a 'prior adjudication on the merits,'" for purposes of triggering this

procedural bar, "the challenged claim should be compared with the prior claim

to determine if the two claims 'are either identical or substantially equivalent.'"

State v. Marshall, 173 N.J. 343, 351 (2002). "If the claims are substantially the

same, the petition is procedurally barred." Ibid. The claim as now framed is

substantially equivalent to the claim brought on direct appeal.

      Moreover, it is unlikely a severance motion would have been successful.

Rule 3:7-7 permits the State to charge two or more defendants in the same

indictment and in the same counts within an indictment. A defendant seeking

severance must demonstrate prejudice from a joint trial. R. 3:15-2. See State

v. Brown, 118 N.J. 595, 605 (1990) ("[T]he quantum of real prejudice is critical

in any determination to grant a severance."). As our opinion on Barnes' direct

appeal demonstrated, even though the judge admitted N.J.R.E. 404(b) evidence

about Dennis, Barnes suffered no prejudice from the joint trial. Trial counsel's

failure to assert a losing argument does not demonstrate deficient performance.

State v. Echols, 199 N.J. 344, 361 (2009).




                                                                             A-0145-19
                                       15
                                       D.

      Barnes also argues a new evidentiary hearing is necessary because the

PCR judge failed to sua sponte subpoena Smalls and compel her testimony at

the hearing. Barnes claims the PCR court had the inherent authority to issue the

subpoena pursuant to the Uniform Act to Secure the Attendance of Witnesses

from Within or Without a State in Criminal Proceedings, N.J.S.A. 2A:81-18 to

-23 (the Uniform Act).

      The Uniform Act provides, in pertinent part:

                   If a person in any state, which by its laws has
            made provision for commanding persons within its
            borders to attend and testify in criminal prosecutions,
            or grand jury investigations commenced or about to
            commence, in this state, is a material witness in a
            prosecution pending in a court of record in this state, or
            in a grand jury investigation which has commenced or
            is about to commence, a judge of such court may issue
            a certificate under the seal of the court stating these
            facts and specifying the number of days the witness will
            be required.

            [N.J.S.A. 2A:81-20.]

"To obtain the relief provided for in N.J.S. 2A:81-20, defendant ha[s] the burden

of establishing that [Smalls] was a 'material witness.'" State v. Smith, 87 N.J.

Super. 98, 103 (App. Div. 1965).




                                                                           A-0145-19
                                       16
      In Smith, we said a defendant must establish "at the preliminary hearing

upon his application, a showing that not only would [the witness] testify

favorably in his behalf, but also that such testimony would be material to his

defense." Ibid. (citing In re Cooper, 127 N.J.L. 312 (Sup. Ct. 1941)). In Smith,

we held that "conclusory oral statements by [the] defendant's attorney" as to

what the witness would say were insufficient. Id. at 104.

      Here, defendant never suppled a certification from Smalls; only Powell's

certification summarizing a phone conversation he had with Smalls. Moreover,

Smalls told the investigator Barnes was in her home at the time of the fire, in

stark contrast to defendant's testimony at trial that he was working at

McDonald's. Smalls' purported testimony would not have been material to

defendant's claims if it was contradictory. Therefore, even if defense counsel

sought the court's intervention to compel Smalls' appearance at the evidentiary

hearing, which did not occur, it is unlikely the record provided sufficient

grounds to conclude Smalls was a material witness in the proceeding and the

judge should have issued compulsory process.

                                      E.

      Barnes also contends PCR counsel was ineffective for failing to compel

Smalls' appearance at the hearing. Logically, our rules set forth a different


                                                                          A-0145-19
                                      17
procedure for bringing ineffective assistance of PCR counsel claims, requiring

such claims be brought in a separate petition within one year of the denial of the

first PCR petition. R. 3:22-12(a)(2)(C). Moreover, based on our immediate

prior discussion, it is unlikely that based on the record before it, the PCR court

would have issued a material witness complaint against Smalls. PCR counsel's

failure to raise a losing argument during the proceeding does not equate to

deficient performance. Echols, 199 N.J. at 361.

      In A-0145-19, we affirm the denial of Barnes' PCR petition.

                         Dennis's Appeal — A-2352-19

      Dennis's first supplemental PCR petition asserted an IAC claim that trial

counsel suffered from an inherent conflict of interest, and that Dennis was

denied a fair trial because of juror misconduct. In a second supplemental

petition, Dennis alleged he did not testify at trial due to trial counsel's lack of

preparation, and trial counsel was ineffective for failing to secure Thomas's cell

phone records. In a third supplemental certification, Dennis said he smelled

alcohol on trial counsel's breath during court proceedings, and counsel admitted

having "a few drinks" during lunch.

      Dennis provided certifications from Raymond E. Troxell and Anil Nayee,

both of whom trial counsel represented in Middlesex County. The certifications


                                                                             A-0145-19
                                       18
were filed by Troxell and Nayee in support of their PCR petitions, and both

averred trial counsel had alcohol on his breath during the proceedings in

Middlesex County.

      Dennis's mother, Shirley Middleton, provided a certification in support of

the PCR petition. Middleton claimed Dennis's trial counsel was employed

previously by the Middlesex County Prosecutor's Office at a time when that

office was prosecuting Dennis for a drug offense. She brought her concerns

over this "conflict of interest" to Vernon Clash, the Deputy Public Defender in

the OPD's Mercer County Trial Region, but "no action" was taken.

      Middleton also certified that during the trial she saw a juror speaking with

an unidentified person outside the courthouse.         She did "not recall what

specifically the juror was sharing with this person," but the "juror was talking

about [her] son's trial." Middleton brought it to trial counsel's attention.

      Lastly, Middleton certified that during a "lunch break" at trial, she saw the

trial judge and trial prosecutor together in a "restaurant in downtown Trenton."

Middleton said she overheard the judge say to the prosecutor, "if this comes

back to haunt us, we have a problem." Middleton claimed she told trial counsel

of the conversation.




                                                                               A-0145-19
                                       19
      The PCR record included a 2005 memorandum to the trial file, in which

trial counsel, who acknowledged his employment by the Middlesex County

Prosecutor's Office at the time it was prosecuting Dennis for a drug offense,

stated he would check with the OPD "as to whether or not they still deemed it

advisable for [him] to handle this matter," and further he would "fully apprise

[Dennis] of [his] prior background and . . . get a waiver if he still desires me to

represent him."

      In a later 2015 interview with a defense investigator, trial counsel stated

he did not prosecute Dennis's Middlesex County case, fully advised Dennis of

his prosecutorial background, and did not recall "any waiver being needed or

signed to represent" Dennis. Dennis asserted he was never asked to waive what

he contended was a disqualifying conflict of interest. Trial counsel also told the

investigator he did not recall having any conversation with Middleton about her

observations outside the courtroom, and he thought the report of a lunch meeting

between the trial judge and trial prosecutor during trial was "very unlikely."

      Dennis further claimed the OPD Mercer County Trial Region, which

assigned the case to trial counsel, had an independent conflict of interest, i.e.,

LaTonya Glover was employed as a secretary in that office. In 2015, a defense

investigator spoke with Clash, the Deputy in charge of the Region. He told the


                                                                             A-0145-19
                                       20
investigator OPD protocol only required that a pool attorney represent Dennis,

which is why the case was assigned out of the office to trial counsel.

      The judge considering Dennis's PCR petition denied relief without an

evidentiary hearing.     We discuss below as necessary the judge's reasons

expressed in an oral opinion supporting her December 16, 2019 order.

      On appeal, Dennis raises several specific IAC claims, which we address

below. He also argues the PCR judge erred by not granting his discovery motion

seeking alleged exculpatory telephone records. In his pro se supplemental brief,

Dennis also presents an IAC claim against PCR counsel.

                                       A.

      Dennis's IAC claims are: (1) both trial counsel and the OPD's Mercer

County Trial Region had disqualifying conflicts of interest; (2) counsel failed to

move to recuse the judge; (3) counsel failed to inform the judge of juror

misconduct; (4) counsel abridged defendant's constitutional right to testify; (5)

counsel consumed alcohol during the trial; and (6) counsel failed to peremptorily

challenge a juror. In his pro se supplemental brief, Dennis further argues trial

counsel was ineffective for failing to object to the State's improper religion -

based juror challenge.




                                                                            A-0145-19
                                       21
                                         (1)

      Most of these claims do not require extensive discussion. The PCR judge

concluded Middleton's assertion about juror misconduct lacked "corroborating

evidence that it even occurred" or "what the conversation was about." The judge

concluded "some vague assertion that a juror spoke to an unknown individual

about a trial does not . . . rise to the level of having a reasonable probability that

the result of the trial would have been different under Strickland." We agree.

      Assuming Middleton's information was relayed to trial counsel, to justify

an evidentiary hearing a "defendant 'must allege facts sufficient to demonstrate

counsel's alleged substandard performance.'" State v. Jones, 219 N.J. 298, 312

(2014) (quoting Porter, 216 N.J. 343, 355 (2013)). Dennis has not made the

required "strong representation that [he] may have been harmed by juror

misconduct," necessary before a court should invoke the "extraordinary

procedure" of permitting the questioning of a petit juror about deliberations.

State v. Harris, 156 N.J. 122, 154 (1998) (quoting State v. Koedatich, 112 N.J.

225, 288 (1988)).

      In his certification, Dennis claimed trial counsel persuaded him not to

testify on his own behalf by telling him the jury would be told Dennis was a

leader in the BHB and had a prior conviction from Middlesex County. He


                                                                                A-0145-19
                                         22
asserted trial counsel failed to prepare him to testify. The PCR judge examined

the trial record and concluded the trial judge discussed with Dennis his decision

not to testify. She did not "find credible [Dennis]'s claims about . . . being

deprived of his right to testify," and also found defendant failed to meet the

second prong of the Strickland test, because he failed to explain what his

testimony would have been if he had testified.

      In State v. Ball, we affirmed denial of the defendant's PCR petition

without an evidentiary hearing where the record showed that "regardless of

whether defendant was advised by counsel" of his right to testify, "the trial judge

fully explained" the right to defendant, along with "the possible consequences

of his choice and the option to have the jury instructed to draw no inference from

defendant's choice not to testify." 381 N.J. Super. 545, 557 (App. Div. 2005).

The record in this case similarly belies Dennis's IAC claim in this regard.

      Regarding counsel's consumption of alcohol during trial, the PCR judge

held that "consumption of alcohol by an attorney is not in and of itself

dispositive of an [IAC] claim," and found "no indication that trial counsel has

ever admitted to having an alcohol problem or did have an alcohol problem or

was ever reprimanded by the bar for alcohol use." As to prong two of Strickland,

the judge found no prejudice, noting Dennis had not "point[ed] to a specific


                                                                              A-0145-19
                                       23
instance where the counsel's performance during trial fell below the professional

standard because of the alcohol consumption." We agree, and the argument

requires no further discussion. R. 2:11-3(e)(2).

      So, too, do Dennis's IAC claims based on trial counsel's failure to exercise

a peremptory challenge, and trial counsel's failure to object to the prosecutor's

use of a peremptory challenge. The trial judge excused the juror, despite trial

counsel's decision not to exercise a peremptory strike; the juror never sat on the

trial. Barnes' counsel objected to the prosecutor's use of a peremptory challenge

to excuse a different juror based on race; the trial judge considered the

prosecutor's reasons and concluded there was no misconduct. Dennis's belated

argument that the prosecutor excused that juror on religious grounds lacks any

support in the record.

                                       (2)

      Two of Dennis's IAC claims require additional discussion.          First, in

denying Dennis's claim that trial counsel had a disqualifying conflict of interest

because he was previously employed by the Middlesex County Prosecutor's

Office when it was prosecuting defendant, the judge held trial counsel's

representation did not violate Rule of Professional Conduct 1.11, pertaining to

conflicts of interest for former government attorneys. She also determined the


                                                                            A-0145-19
                                       24
OPD's Mercer Trial Regional followed "the proper protocol," and while the OPD

reserved some control over the representation, Dennis's petition "amount[ed] to

nothing more than vague, conclusory and speculative allegations of prejudice."

      On appeal, Dennis argues the PCR judge failed to consider the "lethal

combination" of the two alleged conflicts had "a toxic 'potential impact'" on him .

For example, Dennis alleged in his certification that trial counsel rejected his

request to examine the phone records of co-defendant Thomas, telling Dennis

"the Public Defender's Office does not finance that kind of investigation work ."

      When a petitioner has not established the prejudice prong, "the Sixth

Amendment guarantee is generally not implicated. . . . There are, however,

circumstances that are so likely to prejudice the accused that the cost of litigating

their effect in a particular case is unjustified." United States v. Cronic, 466 U.S.

648, 658 (1984). In general, "only an extraordinary deprivation of the assistance

of counsel triggers a presumption of prejudice." State v. Miller, 216 N.J. 40, 70

(2013) (citing Bell v. Cone, 535 U.S. 685, 695–96 (2002)).

      Regarding attorney conflicts in criminal cases, "in the absence of waiver,

if a potential conflict of interest exists, prejudice will be presumed resulting in

a violation of the New Jersey constitutional provision guaranteeing the

assistance of counsel." State v. Land, 73 N.J. 24, 35 (1977) (citing N.J. Const.,


                                                                               A-0145-19
                                        25
art. I, ¶ 10); accord Fritz, 105 N.J. at 60 n.2. Under our state's two-tiered

approach to constitutional deprivation of counsel claims predicated on conflicts

of interest, courts look first for a "per se conflict of interest," for which

"prejudice is presumed in the absence of a valid waiver, and the reversal of a

conviction is mandated." State v. Cottle, 194 N.J. 449, 462, 467 (2008). But,

"[m]any such potential conflicts will not warrant a presumption of prejudice

with the consequent automatic reversal of any criminal conviction suffered by

the client." State v. Drisco, 355 N.J. Super. 283, 294 (App. Div. 2002).

      In In re Advisory Opinion of Professional Ethics No. 361, the Court held

an assistant county prosecutor who goes into private practice "may not represent

a defendant in any matter in which he participated while in the prosecutor's

office . . . includ[ing] any aspect of investigation, trial preparation," or in any

matter "for which he had any responsibility" or "had acquired any knowledge of

any particular matter." 77 N.J. 199, 207 (1978) (emphasis added). Trial counsel

did not represent Dennis on the matter pending in Middlesex County, nor did

that office prosecute Dennis for the homicides. There was no per se conflict of

interest, and Dennis failed to demonstrate actual prejudice resulting from the

alleged conflict.




                                                                             A-0145-19
                                       26
      With respect to the OPD's alleged conflict, per statute, the OPD has

authority "whenever needed . . . to provide independent counsel to multiple

defendants whose interests may be in conflict." N.J.S.A. 2A:158A-9. That is

the procedure the OPD ordinarily follows to resolve a conflict of interest, and it

is the procedure the Supreme Court has directed should be "the norm." State v.

Bell, 90 N.J. 163, 174 (1982). We reject Dennis's IAC claims based on trial

counsel's or the OPD's alleged conflicts of interest.

                                        (3)

      We come to a troublesome issue — whether Dennis is entitled to an

evidentiary hearing based on Middleton's assertion that she overheard a

conversation between the trial judge and trial prosecutor, who were together

during a lunch break in a Trenton restaurant, and she brought it to the attention

of trial counsel who did nothing. The State failed to address the claim during

oral argument before the PCR judge, and it fails to address the issue at all in its

appellate brief.

      In rejecting the claim, the PCR judge found Middleton's allegations were

"uncorroborated," and the "lack of . . . evidence" did not satisfy the second

Strickland prong. The judge further found there was "no showing . . . this

alleged communication resulted in depriving [Dennis of] his right to a fair trial,"


                                                                             A-0145-19
                                       27
because he failed to allege "the judge sided with the prosecutor at every

instance" or "flaunted a relationship in front of the jury that he had with the

prosecutor."

      We recognize "[a]ppearances matter when justice is dispensed . . . [and]

public perception that a judge might be partial to one party over another —

whether true or not — cannot be reconciled with the ideal of blind justice." In

re Advisory Letter No. 7-11 of the Sup. Ct. Advisory Comm., 213 N.J. 63, 66

(2013).   To warrant disqualification of a judge, the Court has set out the

following standard: "Would a reasonable, fully informed person have doubts

about the judge's impartiality?" DeNike v. Cupo, 196 N.J. 502, 517 (2008).

      Assuming arguendo the allegations in Middleton's certification were true,

there may have been grounds to disqualify the trial judge. See, e.g., Code of

Judicial Conduct, Canon 3, Rule 3.8 ("[A] judge shall not initiate or consider ex

parte or other communications concerning a pending or impending

proceeding."); Code of Judicial Conduct, Canon 3, Rule 3.17(B)(3)(d) ("Judges

shall disqualify themselves in proceedings in which their impartiality or the

appearance of their impartiality might reasonably be questioned, including . . .

[if] . . . [t]he judge has a social relationship with a party or a lawyer for a party

of a nature that would give rise to partiality or the appearance of partiality.").


                                                                               A-0145-19
                                        28
Furthermore, if Middleton brought the information to trial counsel's attention,

he was obligated to raise the issue during trial, and his failure to do so amounts

to deficient performance.

         The PCR judge erred by placing any burden on Dennis to demonstrate

actual prejudice.     Retroactive disqualification of a judge presiding over a

criminal trial warrants a reversal of the conviction and granting of a new trial

without inquiry into prejudice. See, e.g., State v. Perez, 356 N.J. Super. 527,

532 (App. Div. 2003) (invalidating the defendant's conviction upon finding the

judge should have recused himself due to comments about defendant's ethnicity

"that a reasonable person would take as reflecting bias"); State v. Kettles, 345

N.J. Super. 466, 471 (App. Div. 2001) (reversing conviction upon finding the

judge knew of disqualifying conflict of interest based on prior presentment of

the defendant's case to grand jury); State v. Tucker, 264 N.J. Super. 549, 554–

55 (App. Div. 1993) (reversing conviction where the trial judge, when an

assistant prosecutor, presented two cases involving the defendant before a grand

jury).

         The sole issue, therefore, was whether the record before the PCR judge

demonstrated a prima facie case warranting an evidentiary hearing. "A prima

facie case is established when a defendant demonstrates 'a reasonable likelihood


                                                                            A-0145-19
                                       29
that his or her claim, viewing the facts alleged in the light most favorable to the

defendant, will ultimately succeed on the merits.'" Porter, 216 N.J. at 355

(quoting R. 3:22-10(b) (emphasis added)).

      Here,    the   PCR     judge    found     Middleton's    certification     was

"uncorroborated," which implied it was not credible. As in Porter, "the court

made credibility findings without hearing" any testimony. Id. at 356. Also, as

in Porter, the State offered nothing to rebut the certification. Ibid.

      Under these circumstances, we are compelled to remand the matter to the

Law Division to conduct an evidentiary hearing on Middleton's claims regarding

an ex parte luncheon meeting between the trial judge and trial prosecutor during

trial, and, based upon the facts found at that hearing, whether Dennis

demonstrated trial counsel's performance was rendered deficient by not raising

the issue with the trial judge. We offer no opinion on the issue.

                                        B.

      Dennis sought post-conviction discovery in the form of co-defendant

Thomas's cell phone records, arguing they would "disprove the alleged

telephonic communications" between Dennis and Thomas. In rejecting the

request, the PCR judge held this was not "the unusual case" in which "the right

to . . . discovery . . . should be compelled." The judge noted that Dennis failed


                                                                               A-0145-19
                                       30
to establish the State ever possessed the records. She reasoned even if the

records did not show communications between Dennis's and Thomas's phone

numbers, that was not dispositive as to whether they spoke to each other,

because either, or both of them, could have borrowed a phone or used a "burner

phone." Dennis reiterates the argument on appeal. We find it unpersuasive.

      The Court recently addressed the issue:

            [P]ost-verdict discovery requests fall within the
            discretion of the trial court: As we held in [State v.]
            Marshall, a trial court's inherent power to order
            discovery extends to post-conviction proceedings
            "when justice so requires." 148 N.J. [89, 269 (1997)].
            But courts invoke that discretion "only in the unusual
            case," id. at 269–70, in recognition of the importance
            of finality, id. at 152.

            [State v. Szemple, 247 N.J. 82, 97 (2021).]

"[W]here a defendant presents the PCR court with good cause to order the State

to supply the defendant with discovery that is relevant to the defendant's case

and not privileged, the court has the discretionary authority to grant relief." Id.

at 107 (quoting Marshall, 148 N.J. at 270). "Though Marshall did not define

good cause within the context of post-conviction discovery, other jurisdictions

have observed 'that a showing of good cause entails more than "a generic

demand for potentially exculpatory evidence."'" Ibid. (quoting Commonwealth

v. Williams, 86 A.3d 771, 786 (Pa. 2014)).

                                                                             A-0145-19
                                       31
      Here, Dennis failed to show how the request for discovery was "a means

for vindicating actual claims," and the PCR court acted properly within its

discretion in denying the request for post-conviction discovery. Marshall, 148

N.J. at 270.

      To the extent we have not otherwise addressed additional arguments

raised by Dennis, they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed in part; remanded in part for further proceedings consistent with

this opinion. We do not retain jurisdiction.




                                                                          A-0145-19
                                      32